Case 2:20-cv-04880-DSF-KS Document 1 Filed 06/01/20 Page 1 of 12 Page ID #:1



 1      Jason C. Wright (State Bar No. 261471)
        JONES DAY
 2      555 South Flower Street
        Fiftieth Floor
 3      Los Angeles, CA 90071
        Tel: (213) 489-3939
 4      Fax: (213) 243-2539
 5      Christian G. Vergonis (pro hac application forthcoming)
        Ryan J. Watson (pro hac application forthcoming)
 6      Andrew Bentz (pro hac application forthcoming)
        JONES DAY
 7      51 Louisiana Ave., N.W.
        Washington, D.C. 20001
 8      Tel: (202) 879-3939
        Fax: (202) 626-1700
 9
        Counsel for Plaintiffs
10      R.J. REYNOLDS TOBACCO COMPANY;
        AMERICAN SNUFF COMPANY, LLC; AND SANTA
11      FE NATURAL TOBACCO COMPANY, INC.
12                              UNITED STATES DISTRICT COURT
13                         CENTRAL DISTRICT OF CALIFORNIA
14
15 R.J. REYNOLDS TOBACCO                         Case No. 2:20-cv-04880
   COMPANY; AMERICAN SNUFF
16 COMPANY, LLC; and SANTA FE                    COMPLAINT FOR
   NATURAL TOBACCO COMPANY,                      DECLARATORY AND
17 INC.,                                         INJUNCTIVE RELIEF
18                Plaintiffs,
19 v.
20 COUNTY OF LOS ANGELES;
   COUNTY OF LOS ANGELES BOARD
21 OF SUPERVISORS AND HILDA L.
   SOLIS, MARK RIDLEY-THOMAS,
22 SHEILA KUEHL, JANICE HAHN, and
   KATHRYN BARGER, EACH IN HIS
23 OR HER OFFICIAL CAPACITY AS A
   MEMBER OF THE BOARD OF
24 SUPERVISORS,
25                Defendants.
26
27
28


                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:20-cv-04880-DSF-KS Document 1 Filed 06/01/20 Page 2 of 12 Page ID #:2



 1         Plaintiffs R.J. Reynolds Tobacco Company (“RJRT”), American Snuff
 2   Company, LLC (“ASC”), and Santa Fe Natural Tobacco Company, Inc. (“Santa Fe”)
 3   bring this action for declaratory and injunctive relief against the County of Los
 4   Angeles and the County’s Board of Supervisors and the Board Members in their
 5   official capacities (Hilda L. Solis, Mark Ridley-Thomas, Sheila Kuehl, Janice Hahn,
 6   and Kathryn Barger).
 7                             PRELIMINARY STATEMENT
 8         1.     In an overbroad reaction to legitimate public-health concerns about
 9   youth vaping, the County of Los Angeles (“the County” or “L.A. County”) recently
10   enacted one of the most draconian bans on tobacco products of any county in the
11   nation. L.A. County is rightly concerned with the recent rise in youth use of vaping
12   products. The increase in youth vaping over the past two years, and serious health
13   issues from illicit products, are now at the heart of a national discussion.
14         2.     Plaintiffs R.J. Reynolds Tobacco Company, American Snuff Company,
15   and Santa Fe Natural Tobacco Company (collectively, “Reynolds”) are committed to
16   keeping tobacco products out of the hands of youth. Reynolds has rigorous standards
17   to ensure its marketing is accurate and responsibly directed to adult tobacco
18   consumers aged twenty-one and over. Reynolds also has strict compliance policies
19   for retailers who sell its products to prevent youth from purchasing tobacco products
20   and supports programs that train retailers to comply with age restrictions.
21         3.     Los Angeles County could have supplemented Reynolds’s efforts by
22   targeting youth usage of vapor products through increased enforcement of age
23   restrictions or public-education campaigns. Instead, the “Los Angeles County
24   Tobacco Ordinance,” as amended, unnecessarily bans sales to adult tobacco
25   consumers and, moreover, indiscriminately extends to the non-vapor products
26   manufactured by Reynolds. The ordinance bans the sale or distribution of every
27   conceivable flavored tobacco product, including menthol cigarettes and flavored
28

                                       1
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:20-cv-04880-DSF-KS Document 1 Filed 06/01/20 Page 3 of 12 Page ID #:3



 1   smokeless tobacco products. This sweeping ban is preempted by federal law and
 2   therefore is unconstitutional under the U.S. Constitution’s Supremacy Clause.
 3       4.       First, federal law expressly preempts the County’s ban on flavored
 4   tobacco products. The manufacture of tobacco products is subject to intensive
 5   regulation by the federal Government. In striking a balance between federal authority
 6   and state and local authority over the regulation of tobacco products, Congress
 7   expressly denied states and local units of government the ability to promulgate
 8   tobacco product standards that are different from or in addition to federal standards.
 9   The County’s ban on flavored tobacco products, however, is a product standard
10   because it regulates the ingredients and additives in those products. The County’s
11   ban is thus expressly preempted by federal law.
12       5.       Second, federal law also impliedly preempts the ordinance because the
13   County’s ban stands as an obstacle to the purposes of federal law. Congress
14   authorized FDA to promulgate tobacco product standards that, in appropriate
15   circumstances, can establish uniform, national standards for the manufacture of
16   tobacco products and the ingredients used in such products. Congress and FDA have
17   made the judgment that certain tobacco products, particularly menthol cigarettes,
18   should remain available to adult users of tobacco products. The County’s ordinance,
19   however, conflicts with those federal goals and must give way.
20       6.       The County has no legitimate interest in enforcing its unconstitutional
21   law. The Court should thus grant injunctive and declaratory relief preventing the
22   County from violating the U.S. Constitution’s Supremacy Clause.
23                                        PARTIES
24       7.       Plaintiff RJRT is a North Carolina corporation headquartered in
25   Winston-Salem, North Carolina. RJRT develops, manufactures, markets, and
26   distributes a variety of flavored tobacco products under a variety of brand names,
27   including menthol cigarettes under the brand names Newport and Camel, among
28   others, and flavored smokeless tobacco products under the brand name Camel SNUS.

                                       2
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:20-cv-04880-DSF-KS Document 1 Filed 06/01/20 Page 4 of 12 Page ID #:4



 1        8.      Plaintiff ASC is a North Carolina corporation headquartered in
 2   Winston-Salem, North Carolina. ASC develops, manufactures, markets, and
 3   distributes a variety of flavored smokeless tobacco products, including under the
 4   brand name “Grizzly.”
 5        9.      Plaintiff Santa Fe develops, manufactures, markets, and distributes
 6   menthol cigarettes under the brand name Natural American Spirit.
 7        10.     Defendant County of Los Angeles “is a body corporate and politic . . . .
 8   of the State of California.” See Charter of the County of Los Angeles, Art. I, § 1. As
 9   such, it exercises “county powers” as provided by the California Legislature. See Cal.
10   Const. Art. 11, § 1(b).
11        11.     Defendants Los Angeles County Board of Supervisors and the Board
12   Members in their official capacities—Hilda L. Solis, Mark Ridley-Thomas, Sheila
13   Kuehl, Janice Hahn, and Kathryn Barger—constitute the County’s official governing
14   body. By law, the Board “supervise[s] the official conduct of all county officers, and
15   officers of all districts and other subdivisions of the county.” Cal. Gov. Code § 25303.
16   The Board of Supervisors and the Board Members act under color of law and the
17   Board Members are sued in their official capacities.
18                             JURISDICTION AND VENUE
19        12.     The Court has subject-matter jurisdiction under 28 U.S.C. § 1331
20   because this action arises under the Constitution and laws of the United States.
21        13.     This Court also has authority to grant relief under the Declaratory
22   Judgment Act, 28 U.S.C. § 2201 et seq.
23        14.     This judicial district is the proper venue under 28 U.S.C. § 1391(b)
24   because it is where the County of Los Angeles lies, where Defendants perform their
25   official duties, and where a substantial part of the events giving rise to the claims
26   occurred.
27

28

                                       3
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:20-cv-04880-DSF-KS Document 1 Filed 06/01/20 Page 5 of 12 Page ID #:5



 1                                     BACKGROUND
 2          The Tobacco Control Act and Federal Regulation of Tobacco Products
 3        15.     The Family Smoking Prevention and Tobacco Control Act of 2009,
 4   Public Law 111-31, 123 Stat. 1776 (June 22, 2009), amended the Federal Food, Drug,
 5   and Cosmetic Act and established the U.S. Food and Drug Administration as “the
 6   primary Federal regulatory authority with respect to the manufacture, marketing, and
 7   distribution of tobacco products.” Id. § 3(1), 123 Stat. at 1781 (codified at 21 U.S.C.
 8   § 387 note). The Tobacco Control Act applies to cigarettes, cigarette tobacco, roll-
 9   your-own tobacco, and smokeless tobacco products, as well as to any other tobacco
10   products that FDA by regulation deems subject to the Act. 21 U.S.C. § 387a(b). The
11   Act defines “tobacco product” as “any product made or derived from tobacco that is
12   intended for human consumption.” 21 U.S.C. § 321(rr)(1).
13        16.     In 2016, FDA exercised its deeming authority, 21 U.S.C. § 387a(b), to
14   bring within its regulatory authority all products meeting the statutory definition of a
15   tobacco product. See Deeming Tobacco Products To Be Subject to the Federal Food,
16   Drug, and Cosmetic Act, as Amended by the Family Smoking Prevention and
17   Tobacco Control Act; Restrictions on the Sale and Distribution of Tobacco Products
18   and Required Warning Statements for Tobacco Products, 81 Fed. Reg. 28,974 (May
19   10, 2016).
20        17.     Congress passed the Tobacco Control Act to, inter alia, “authorize the
21   [FDA] to set national standards controlling the manufacture of tobacco products and
22   the … amount of ingredients used in such products.” Tobacco Control Act § 3(3),
23   123 Stat. at 1781 (codified at 21 U.S.C. § 387 note). To that end, the Act empowers
24   FDA to adopt “tobacco product standards,” 21 U.S.C. § 387g, including “provisions
25   respecting the … additives … of the tobacco product,” id. § 387g(a)(4)(B)(i). The
26   term “additives” includes “substances intended for use as a flavoring.” Id. § 387(1).
27        18.     The Act also directly created tobacco product standards such as a
28   “Special Rule for Cigarettes.” The Special Rule for Cigarettes bans the use in

                                        4
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:20-cv-04880-DSF-KS Document 1 Filed 06/01/20 Page 6 of 12 Page ID #:6



 1   cigarettes of “characterizing flavors” “other than tobacco or menthol.” 21 U.S.C.
 2   § 387g(a)(1)(A). But the Act expressly reserves “menthol cigarettes” to FDA’s
 3   regulatory authority. See id. (noting “the Secretary’s authority to take action . . .
 4   applicable to menthol”). To date, the FDA has chosen not to ban the use of menthol
 5   in cigarettes. In fact, FDA has issued advance notices of proposed rulemaking
 6   (“ANPRMs”) contemplating the adoption of “tobacco product standard[s]” banning
 7   various flavored tobacco products, including menthol cigarettes and flavored vapor
 8   products. See, e.g., Menthol in Cigarettes, Tobacco Products; Request for Comments,
 9   78 Fed. Reg. 44,484, 44,485 (July 24, 2013); Regulation of Flavors in Tobacco
10   Products, 83 Fed. Reg. 12,294, 12,299 (Mar. 21, 2018). But it has never banned
11   menthol in cigarettes or smokeless tobacco. And studies have shown that menthol
12   cigarettes do not adversely affect initiation of or progression to smoking, and there is
13   no clear association between menthol use and decreased smoking cessation. See RAI
14   Services Company, Comment Letter on Advance Notice of Proposed Rulemaking
15   Regarding Regulations of Flavors in Tobacco Products (July 18, 2018).
16        19.     The Tobacco Control Act expressly preempts state or local regulations
17   that set forth requirements “different from, or in addition to,” any of the Tobacco
18   Control Act’s or FDA’s requirements relating to federal “tobacco product standards.”
19   21 U.S.C. § 387p(a)(2)(A) (“Tobacco Preemption Clause”). The Tobacco
20   Preemption Clause ensures that tobacco manufacturers will have to comply with just
21   one set of product specifications nationwide—rather than having to grapple with
22   potentially hundreds of different requirements set by different states and local
23   jurisdictions governing the same products. See Tobacco Control Act § 3(3), 123 Stat.
24   at 1781 (codified at 21 U.S.C. § 387 note).
25        20.     The Tobacco Control Act also contains a narrow saving clause, which
26   provides that the Tobacco Preemption Clause “does not apply to requirements
27   relating to the sale [and] distribution . . . of . . . tobacco products by individuals of
28   any age.” Id. § 387p(a)(2)(B). But the saving clause narrows the category of

                                       5
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:20-cv-04880-DSF-KS Document 1 Filed 06/01/20 Page 7 of 12 Page ID #:7



 1   permissible state and local requirements to those that turn on the “age” of the
 2   “individuals” buying or using the regulated tobacco products. See id. And even if the
 3   saving clause applies beyond age-based requirements, the clause does not protect
 4   state and local laws that prohibit a product’s sale and distribution altogether, but
 5   rather only more limited laws that regulate the time, place, and manner of the
 6   product’s sale and distribution. Compare id., with id. § 387p(a)(1).
 7                   The County’s Ban on Flavored Tobacco Products
 8       21.      In September 2019, the County of Los Angeles Board of Supervisors
 9   heard from the Director of Public Health. She reported that there was a “vaping
10   epidemic among youth.” L.A. County Supervisors Vote to Ban Flavored Tobacco And
11   Call For Statewide Vaping Ban, L.A. TIMES (Oct. 1, 2019), available at
12   https://tinyurl.com/y3mgpjpn. She noted that there was evidence that vaping might
13   be harmful and that there were a rising number of cases of “vaping-associated
14   pulmonary illness.” Press Release of Supervisor Mark Ridley-Thomas, LA County
15   Bans   Flavored    E-Cigs    and    Flavored    Tobacco    to   Protect   Youth,   at
16   https://tinyurl.com/ya7uw9y7. The Board also heard from former smokers who said
17   that flavored products had helped them quit smoking combustible cigarettes. L.A.
18   TIMES, supra.
19       22.      Then on September 24, 2019, the County of Los Angeles Board of
20   Supervisors unanimously approved an Ordinance prohibiting retail sales of flavored
21   tobacco products and creating a new business-license requirement. See Amended Los
22   Angeles County Tobacco Ordinance (codified at L.A. County Code Titles 7 and 11)
23   (Sep. 24, 2019), Exhibit A. After it passed, Supervisor Ridley-Thomas confirmed
24   that the catalyst for the new ordinance was the increase in youth vaping: “The
25   growing popularity of e-cigarettes and vaping puts the health and wellbeing of our
26   communities, particularly our youth, at risk.” Ridley-Thomas, supra. Supervisor
27   Hahn echoed that sentiment: “For decades, we were making incredible progress in
28

                                       6
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:20-cv-04880-DSF-KS Document 1 Filed 06/01/20 Page 8 of 12 Page ID #:8



 1   decreasing tobacco use among young people. But flavored e-cigarettes have reversed
 2   that trend. Now nearly 1 in 10 high schoolers report using e-cigarettes.” Id.
 3        23.     The Ordinance’s formal legislative purpose affirmed the Board’s focus
 4   on “protecting children from being lured into nicotine and tobacco use through the
 5   illegal sale of products, including vaping products.” L.A. Cty. Code § 11.35.010.
 6        24.     Despite the Board’s focus on e-cigarettes, the Ordinance it adopted
 7   strikes far broader. The Ordinance makes it illegal, inter alia, to “[s]ell or offer for
 8   sale, or to possess with the intent to sell or offer for sale, any flavored tobacco product
 9   or any component, part or accessory intended to impart, or imparting a characterizing
10   flavor in any form, to any tobacco product or nicotine delivery device, including
11   electronic smoking devices.” Id. § 11.35.070(E).
12        25.     Under the Ordinance, a “tobacco product” is “[a]ny product containing,
13   made, or derived from tobacco or nicotine, whether natural or synthetic, that is
14   intended for human consumption, whether smoked, heated, chewed, absorbed,
15   dissolved, inhaled, snorted, sniffed, or ingested by any other means, including, but
16   not limited to cigarettes, cigars, little cigars, chewing tobacco, pipe tobacco, and
17   snuff.” Id. § 7.83.020(G)(1). A “tobacco product” also encompasses “[a]ny electronic
18   smoking device that delivers nicotine or other substances, whether natural or
19   synthetic, to the person inhaling from the device, including but not limited to, an
20   electronic cigarette, electronic cigar, electronic pipe, electronic hookah, or vaping
21   device.” Id. § 7.83.020(G)(2).
22        26.     A “flavored tobacco product” is “any tobacco product, as defined in this
23   Chapter, which imparts a characterizing flavor.” Id. § 11.35.020(J). Menthol is
24   among the characterizing flavors specified in the ordinance. See id. § 11.35.020(C)
25   (“‘Characterizing flavor’ means a taste or aroma, other than the taste or aroma of
26   tobacco, imparted either prior to or during consumption of a tobacco product or any
27   byproduct produced by the tobacco product . . . .”).
28

                                        7
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:20-cv-04880-DSF-KS Document 1 Filed 06/01/20 Page 9 of 12 Page ID #:9



 1        27.     In short, the Ordinance bans any kind of flavored tobacco or nicotine
 2   product, whether natural or synthetic, including the sale of all menthol cigarettes and
 3   other menthol-flavored products.
 4        28.     The ban on flavored tobacco products is already in effect. And
 5   enforcement began on May 1, 2020. See “Tobacco Control and Prevention Program,”
 6   http://publichealth.lacounty.gov/tob/ (last visited June 1, 2020).
 7                                    Plaintiffs’ Products
 8        29.     Plaintiffs RJRT, ASC, and Santa Fe manufacture numerous tobacco
 9   products which are subject to the Ordinance’s prohibition on flavored tobacco
10   products and which Plaintiffs would distribute for resale in the County but for the
11   Ordinance.
12        30.     RJRT manufactures and sells various tobacco products—including
13   products with characterizing flavors, such as menthol cigarettes, as well as cigarettes
14   that do not have characterizing flavors—under a variety of brand names, including
15   Newport and Camel. RJRT also sells smokeless tobacco products, including flavored
16   smokeless tobacco products, under the brand name Camel SNUS.
17        31.     ASC markets and sells various smokeless tobacco products—including
18   products with and without characterizing flavors—under a variety of brand names,
19   including “Grizzly.”
20        32.     Santa Fe markets and sells various tobacco products—including
21   products with characterizing flavors, such as menthol cigarettes, as well as cigarettes
22   that do not have characterizing flavors—under the brand name Natural American
23   Spirit.
24        33.     RJRT, ASC, and Santa Fe each desires to resume selling flavored
25   tobacco products for resale within the County of Los Angeles.
26        34.     The Act’s ban on flavored tobacco products harms RJRT, ASC, and
27   Santa Fe because it severely restricts their ability to market and sell their products to
28   customers in the County of Los Angeles.

                                        8
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:20-cv-04880-DSF-KS Document 1 Filed 06/01/20 Page 10 of 12 Page ID #:10



  1                                 CLAIMS FOR RELIEF
  2                                         COUNT I
  3                                   Express Preemption
  4        35.     The preceding paragraphs are incorporated and re-alleged here.
  5        36.     The Supremacy Clause of the Constitution provides that the laws of the
  6   United States “shall be the supreme Law of the Land … any Thing in the Constitution
  7   or Laws of any State to the Contrary notwithstanding.” U.S. Const. art. VI, cl. 2.
  8   Thus, state laws and local ordinances that conflict with federal law are “without
  9   effect.” Maryland v. Louisiana, 451 U.S. 725, 746 (1981).
 10        37.     Under the Los Angeles County Tobacco Ordinance, as amended,
 11   Plaintiffs can no longer manufacture “any flavored tobacco product or any
 12   component, part or accessory intended to impart, or imparting a characterizing flavor
 13   in any form, to any tobacco product or nicotine delivery device, including electronic
 14   smoking devices” for sale within L.A. County. L.A. Cty. Code § 11.35.070(E). Any
 15   violation can result in criminal fines. See, e.g., id. §§ 11.35.070(E), 11.35.120(A).
 16        38.     Under the Tobacco Control Act’s preemption clause, the County of Los
 17   Angeles is prohibited from enacting and enforcing ordinances that are “different
 18   from, or in addition to,” any of the Tobacco Control Act’s or FDA’s requirements
 19   relating to federal “tobacco product standards.” 21 U.S.C. § 387p(a)(2)(A). The
 20   County’s ban on flavored tobacco products is “different from, or in addition to,” the
 21   requirements of federal law, and is thus preempted.
 22        39.     Accordingly, the Tobacco Control Act preempts the County of Los
 23   Angeles’s ban on flavored tobacco products, rendering it invalid and unenforceable.
 24                                        COUNT II
 25                                   Implied Preemption
 26        40.     The preceding paragraphs are incorporated and re-alleged here.
 27        41.     “Obstacle preemption” occurs when a state law or local ordinance
 28   “stands as an obstacle to the accomplishment and execution of the full purposes and

                                        9
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:20-cv-04880-DSF-KS Document 1 Filed 06/01/20 Page 11 of 12 Page ID #:11



  1   objectives of Congress.” Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 372
  2   (2000).
  3       42.      One purpose of the Tobacco Control Act is “to authorize the [FDA] to
  4   set national standards controlling the manufacture of tobacco products and the …
  5   amount of ingredients used in such products.” Tobacco Control Act § 3(3), 123 Stat.
  6   at 1781 (codified at 21 U.S.C. § 387 note).
  7       43.      The County of Los Angeles’s ban on flavored tobacco products directly
  8   undermines the Act’s ability to set such national standards.
  9       44.      Another purpose of the Tobacco Control Act is “to continue to permit
 10   the sale of tobacco products to adults” while making them inaccessible to minors. Id.
 11   § 3(7), 123 Stat. at 1782 (codified at 21 U.S.C. § 387 note). To that end, FDA has
 12   elected to allow menthol cigarettes to stay on the market. See id. § 387g(a)(1)(A).
 13   Menthol cigarettes thus must remain available on the market unless and until FDA
 14   properly determines that they must be removed from the market. See id.
 15       45.      Consistent with its federal authority, FDA has been exploring regulation
 16   of flavors in tobacco products. See, e.g., Menthol in Cigarettes, Tobacco Products;
 17   Request for Comments, 78 Fed. Reg. 44,484, 44,485 (July 24, 2013); Regulation of
 18   Flavors in Tobacco Products, 83 Fed. Reg. 12,294, 12,299 (Mar. 21, 2018); FDA,
 19   Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and other
 20   Deemed Products on the Market Without Premarket Authorization 19 (May 2020)
 21   (“Enforcement Priorities”) (announcing policy that effectively bans the sale of any
 22   flavored, cartridge-based ENDS product (other than a tobacco- or menthol-flavored
 23   ENDS      product)),   at   https://www.fda.gov/regulatory-information/search-fda-
 24   guidance-documents/enforcement-priorities-electronic-nicotine-delivery-system-
 25   ends-and-other-deemed-products-market.
 26       46.      The County’s ban on flavored tobacco products directly conflicts with
 27   the federal government’s ongoing and active efforts to address flavors in tobacco
 28   products, and is therefore preempted.

                                        10
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:20-cv-04880-DSF-KS Document 1 Filed 06/01/20 Page 12 of 12 Page ID #:12



  1       47.     Accordingly, the Tobacco Control Act preempts the County’s law,
  2   rendering it invalid and unenforceable.
  3                                REQUEST FOR RELIEF
  4         Plaintiffs request that this Court grant the following relief:
  5         48.   Pursuant to 28 U.S.C. § 2201, declare that under the Supremacy Clause
  6   of the United States Constitution, the Tobacco Control Act preempts the Los Angeles
  7   County Tobacco Ordinance’s ban on menthol cigarettes and flavored smokeless
  8   tobacco products, rendering it invalid and unenforceable.
  9         49.   Under Federal Rule of Civil Procedure 65, preliminarily enjoin
 10   Defendants from enforcement or implementation of the County’s ban on menthol
 11   cigarettes and flavored smokeless tobacco products;
 12         50.   Permanently enjoin Defendants from enforcement or implementation of
 13   the County of Los Angeles’s ban on menthol cigarettes and flavored smokeless
 14   tobacco products;
 15         51.   Award Plaintiffs their costs and disbursements associated with this
 16   litigation under 28 U.S.C. § 2412 and other applicable authority; and
 17         52.   Provide such other relief as the Court deems appropriate.
 18         Respectfully submitted,
 19   Dated: June 1, 2020                         JONES DAY
 20
                                                  By:
 21                                                     Jason C. Wright
 22                                               Attorney for Plaintiffs
 23                                               R.J. REYNOLDS TOBACCO
                                                  COMPANY; AMERICAN SNUFF
 24                                               COMPANY, LLC; AND SANTA FE
 25                                               NATURAL TOBACCO COMPANY,
                                                  INC.
 26

 27

 28

                                        11
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
